         Case 1:13-cv-01215-TSC Document 238 Filed 05/10/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 AMERICAN SOCIETY FOR TESTING
 AND MATERIALS d/b/a ASTM
 INTERNATIONAL;

 NATIONAL FIRE PROTECTION
 ASSOCIATION, INC.; and

 AMERICAN SOCIETY OF HEATING,
                                                   Case No. 1:13-cv-01215-TSC
 REFRIGERATING, AND AIR
 CONDITIONING ENGINEERS,

                        Plaintiffs/
                        Counter-Defendants,

 v.

 PUBLIC.RESOURCE.ORG, INC.,

                        Defendant/
                        Counter-Plaintiff.


      PLAINTIFFS’ RESPONSE TO PRO’S SUPPLEMENTAL BRIEF REGARDING
                    GOOGLE LLC v. ORACLE AMERICA, INC.

       PRO’s brief is improper. The Court’s July 9, 2020 Minute Order could not have been

clearer: the parties “may seek leave to file more briefing only after a ruling on the current

motions and [the specifically authorized] supplemental briefs” addressing Georgia v.

Public.Resource.Org, Inc., 140 S. Ct. 1498 (2020). See Docket Entry (July 9, 2020) (emphasis

added). “Should the court seek additional briefing before then, it will so order.” Id. Yet PRO

has filed a five-page supplemental brief (Dkt. 237 (“PRO Supp. Br.”)) offering its self-serving

take on the relevance of Google LLC v. Oracle Am., Inc., 141 S. Ct. 1183 (2021), to the pending

motions. PRO did not even bother to ask for leave. PRO should not be rewarded for its

irreverence and the Court would be justified in striking PRO’s filing for failing to comply with

the Court’s order.
         Case 1:13-cv-01215-TSC Document 238 Filed 05/10/21 Page 2 of 7




        The Google decision does not create a need for further briefing because that case breaks

no new ground on any issue of fair use that is relevant here and instead deals with the entirely

inapposite context of computer software and the technicalities of Application Programming

Interfaces (“APIs”). PRO’s wholesale, indiscriminate copying of Plaintiffs’ standards is not akin

to Google’s copying of 37 packages of computer code (“declaring code”) to supplement

“millions of lines of new,” Google-written code “to create Google’s Android platform software.”

Google, 141 S. Ct. at 1191, 1193.

        Key to the Supreme Court’s analysis were (1) the distinctive nature of the copied

declaring code as an already entrenched interface for computer programmers and (2) the highly

transformative nature of Google’s own Android platform on which those programmers could

build brand new original works. The Court stressed that it was not “modify[ing] [its] earlier

cases involving fair use” or “chang[ing] the nature of [the relevant] concepts.” Id. at 1208.

Instead, it applied those existing concepts to the specific facts at hand, which involved a

“different kind of copyrighted work.” Id. at 1209. In particular, “Google reimplemented a user

interface, taking only what was needed to allow users to put their accrued talents to work in a

new and transformative program.” Id. Here, in contrast, Plaintiffs have shown that PRO took far

more than “what was needed,” even according to PRO’s stated mission. And in all events,

PRO’s mission, unlike Google’s mission as the Court described it, does not further the core

copyright objective of incentivizing new works of creative expression. Id. at 1203. The two

cases are apples and oranges, and PRO’s reliance on the Supreme Court’s fact-specific analysis

of the settled fair use factors is misplaced.

        PRO strains to make the Supreme Court’s analysis “relevant” to this case’s very different

facts. PRO Supp. Br. at 2. As a threshold matter, and contrary to PRO’s suggestions, no one



                                                 2
         Case 1:13-cv-01215-TSC Document 238 Filed 05/10/21 Page 3 of 7




here denies that fair use can be resolved as a matter of law where no material facts are in dispute,

or that where the elements of fair use are satisfied, the defense may serve as a “context-based

check” on the exclusive rights the Copyright Act grants. Id. at 2 (quoting Google Slip op. at 17).

The parties here do dispute the proper application of the four fair use factors to the record

evidence before the Court, but PRO’s discussion on that score is incomplete and misleading.

       As for the “nature of the copyrighted work,” the Supreme Court stressed that the copied

declaring code was “inherently bound” to “new creative expression (Android’s implementing

code).” Google, 141 S. Ct. at 1202. In contrast, PRO’s copying is not tethered in any way to

new creative expression of PRO’s making or any new creative expression at all; PRO merely

reproduced Plaintiffs’ works. Moreover, while PRO continues to assert that “the standards at

issue have value in large part because they are laws,” PRO Supp. Br. at 3, PRO continues to

ignore that it has refused even to attempt to carry its burden of showing that each portion of each

standard it copied actually creates a binding legal obligation when a governmental body engages

in incorporation by reference. See Am. Soc’y for Testing & Materials v. Public.Resource.Org,

Inc., 896 F.3d 437, 442-43 (D.C. Cir. 2018) (“ASTM”); see also Pls.’ Mot. at 24 (Dkt. 200); Pls.’

Opp. & Reply at 19 (Dkt. 213). PRO has not introduced any evidence that any standards’ value

is derived in large part from the incorporation by reference. To the contrary, the unrebutted

evidence demonstrates both that there is a market for unadopted standards and that market does

not change if the standards are incorporated by reference. See, e.g., Dkt. 118-12, Rubel Decl. ¶

4, Ex. 1, Jarosz Rpt. at ¶¶ 87-88, 93, 101 (confirming that pricing is not impacted by whether

works are incorporated into law).

       As for “the purpose and character of the use,” the Supreme Court stressed that “Google’s

use of the Sun Java API seeks to create new products” and “expand the use and usefulness of



                                                 3
         Case 1:13-cv-01215-TSC Document 238 Filed 05/10/21 Page 4 of 7




Android-based smartphones.” 141 S. Ct. at 1203. PRO does not create new products, does not

empower third parties to create new products, and does not even ensure that the copyrighted

works it copies and distributes actually have been incorporated in a manner that creates any

binding legal obligation. PRO simply copied everything, cover-to-cover, in any standard that

was the subject of incorporation. And, by no measure is PRO’s website a “platform” in the way

that Google’s Android software is. PRO does little more than provide access to this copyrighted

material for free on the internet, and Plaintiffs already perform the same function, but better.

Pls.’ Mot. at 13-24; Pls.’ Opp. & Reply at 7-19.

       As for “the amount and substantiality of the portion used,” PRO gets things backwards.

Unlike Google, PRO copies far more than is necessary for PRO’s stated purpose. Again, PRO

has failed to prove that it “limit[ed] its copying to only what is required to fairly describe the

standard’s legal import.” ASTM, 896 F.3d at 452.

       And as for market effects, PRO again turns Google on its head. The Supreme Court

stressed the abundant evidence before the jury that Google’s copying “did not harm the actual or

potential markets for Java SE.” Id. at 1206. As Plaintiffs have already detailed, the evidence

here demonstrates the opposite. Pls.’ Mot. at 25-31; Pls.’ Opp. & Reply at 20-24; see also

ASTM, 896 F.3d at 453 (D.C. Circuit confirming that “the SDOs are right to suggest that there

may be some adverse impact on the market for the copyrighted works PRO reproduced on its

website”). PRO has not introduced any evidence that the value of Plaintiffs’ standards derive

principally from third parties’ investments in those standards. See PRO Supp. Br. 4-5. The

value of Plaintiffs’ standards is the result of Plaintiffs’ investments in them, including significant

investments in revising and updating the standards over time. On this point too, Google is

inapposite.



                                                   4
        Case 1:13-cv-01215-TSC Document 238 Filed 05/10/21 Page 5 of 7




       For these reasons and all those Plaintiffs have previously advanced, Plaintiffs respectfully

request that the Court grant their motion for summary judgment and deny PRO’s motion.

Dated: May 10, 2021                     Respectfully submitted,



                                         /s/ J. Kevin Fee

                                         J. Kevin Fee (D.C. Bar: 494016)
                                         Jane W. Wise (D.C. Bar: 1027769)
                                         Morgan, Lewis & Bockius LLP
                                         1111 Pennsylvania Ave., N.W.
                                         Washington, D.C. 20004
                                         Tel: 202.739.5353
                                         Email: kevin.fee@morganlewis.com
                                                jane.wise@morganlewis.com

                                         Counsel for American Society for Testing and Materials
                                         d/b/a ASTM International


                                         /s/ Kelly M. Klaus

                                         Kelly M. Klaus (pro hac vice)
                                         MUNGER, TOLLES & OLSON LLP
                                         560 Mission St., 27th Floor
                                         San Francisco, CA 94105
                                         Tel: 415.512.4000
                                         Email: Kelly.Klaus@mto.com

                                         Rose L. Ehler (pro hac vice)
                                         MUNGER, TOLLES & OLSON LLP
                                         350 South Grand Ave., 50th Floor
                                         Los Angeles, CA 90071
                                         Tel: 213.683.9100
                                         Email: Rose.Ehler@mto.com

                                         Rachel G. Miller-Ziegler
                                         MUNGER, TOLLES & OLSON LLP
                                         1155 F St. NW, 7th Floor
                                         Washington, DC 20004
                                         Tel: 202.220.1100
                                         Email: Rachel.Miller-Ziegler@mto.com

                                         Counsel for National Fire Protection Association, Inc.

                                                5
Case 1:13-cv-01215-TSC Document 238 Filed 05/10/21 Page 6 of 7




                         /s/ J. Blake Cunningham

                         Jeffrey S. Bucholtz (D.C. Bar: 452385)
                         David Mattern
                         King & Spalding LLP
                         1700 Pennsylvania Avenue, NW, Ste. 200
                         Washington, DC 20006-4707
                         Tel: 202.737.0500
                         Email: jbucholtz@kslaw.com

                         J. Blake Cunningham
                         King & Spalding LLP
                         500 W. 2nd Street, Ste. 1800
                         Austin, TX 78701
                         Tel: 512.457.2023
                         Email: bcunningham@kslaw.com

                        Counsel for American Society of Heating, Refrigerating,
                        and Air Conditioning Engineers




                               6
        Case 1:13-cv-01215-TSC Document 238 Filed 05/10/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021 a true and correct copy of the foregoing document

was served via CM/ECF upon all counsel of record.



                                                    /s/ Cynthia S. Soden
                                                    Cynthia S. Soden




                                               7
